       CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,
                Plaintiff,                        Case No. 12-00026(1) (JRT/JSM)


vs.                                               DEFENDANT’S MEMORANDUM OF
                                                  LAW IN SUPPORT OF MOTION TO
                                                  VACATE CONVICTION
WAKINYAN WAKAN MCARTHUR,
              Defendant.
      __________________________________________________________________

                                    PROCEDURAL HISTORY

         Wakinyan Wakan McArthur was charged in a Redacted Superseding Indictment

with the following offenses:

      ▪ Count 1: Conspiracy to participate in racketeering activity in violation of 18 U.S.C.

         §1962(d);

      ▪ Count 2: Conspiracy to use and carry firearms during and in relation to a crime of

         violence in violation of 18 U.S.C. §1962(d) and 18 U.S.C. §924(o);

      ▪ Count 3: Attempted murder in aid of racketeering in violation of 18 U.S.C.

         §1959(a)(5) and 18 U.S.C. §2;

      ▪ Count 4: Assault with a dangerous weapon in aid of racketeering in violation of 18

         U.S.C. §1959(a)(3) and 18 U.S.C. §2;

      ▪ Count 5: Use and carrying of firearm during and in relation to a crime of violence in

         violation of 18 U.S.C. §924(c) (1)(A);
     CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 2 of 7



   ▪ Count 7: Conspiracy to distribute and possess with intent to distribute controlled

       substances in violation of 21 U.S.C. §841(a)(1) and 841(b)(1)(A), (b)(1)(B),

       (b)(1)(C) and 21 U.S.C. §846;

   ▪ Count 8: Aiding and abetting distribution of a controlled substance in violation of 21

       U.S.C. §841(a)(1) and §841(b)(1)(C);

   ▪ Count 9: Use and carrying of firearm during and in relation to a crime of violence in

       violation of 18 U.S.C. §924(c) (1)(A);

   ▪ Count 10: Use and carrying of firearm during and in relation to a crime of violence

       in violation of 18 U.S.C. §924(c) (1)(A); and

   ▪ Count 11: Use and carrying of firearm during and in relation to a crime of violence

       in violation of 18 U.S.C. §924(c) (1)(A).

   The case came on for trial before the Honorable John R. Tunheim, Chief Judge of the

United States District Court for the District of Minnesota, beginning on January 24, 2013.

On March 19, 2013, the jury returned its verdict finding McArthur not guilty of counts 3, 4,

5, and 9 but convicting him on counts 1, 2, 7, 8, 10, and 11.

   In his first appeal to the Eighth Circuit Court of Appeals, McArthur’s conviction on

Count 11 was vacated. United States v. McArthur, 850 F.3d 925, 943 (8th Cir. 2017)

(McArthur I). After his resentencing on May 30 and 31, 2017, McArthur again appealed his

sentence and his conviction on Count 10 to the Eighth Circuit Court of Appeals. As to his

remaining conviction under 18 U.S.C. §924(c), Mc Arthur argued, inter alia, that as the

predicate offense for Count 10, conspiracy to participate in racketeering activity in violation




                                                2
     CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 3 of 7



of 18 U.S.C. §1962(d) as alleged in Count 1 of the Superseding Indictment was only a

“crime of violence” under the residual clause of 18 U.S.C. §924(c)(3)(B); and as the

residual clause of §924(c)(3)(B) was unconstitutionally vague under Johnson v. United

States, 135 S.Ct. 2551 (2015); and Sessions v. Dimaya, 138 S.Ct. 1204 (2018); his

remaining §924(c) conviction was invalid and should be vacated. In the course of briefing

before the Eighth Circuit Court of Appeals, the government agreed that the purported

predicate crime of violence, the RICO conspiracy, was a residual clause offense. See United

States v. Wakinyan Wakan McArthur, Case No. 17-2300, Brief of Appellee dated September

7, 2018, (hereafter “Government’s Brief”), at pp. 6, 8-9.1 While the government agreed that

under the categorical approach, the residual clause of §924(c)(3)(B) was unconstitutionally

vague, the government advocated that a case-specific approach be used to determine

whether a predicate offense was a crime of violence under §924(c). Id.

    By agreement of the parties, McArthur’s second appeal was placed in abeyance pending

the decision of the United States Supreme Court in United States v. Davis, 193 S.Ct. 2319

(2019). In Davis, the Supreme Court directly addressed the question whether the categorical

approach applied to determine whether the residual clause of §924(c)(3)(B) was

constitutionally void for vagueness. Davis, supra at pp. 2328, 2330, 2332-2336. The




1
 As the government stated: “(t)he government further agrees that the particular predicate
offense at issue in this case, conspiracy to violate RICO, depends upon application of
§924(c)(3)(B). Government’s Brief at p. 9. The government also agreed that if the
categorical approach is applied to determine whether an offense is a crime of violence
under §924(c)(3)(B), that provision is unconstitutionally vague. Id at pp. 8-9.


                                             3
       CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 4 of 7



Supreme Court held that the categorical approach did apply and that, under this approach,

the residual clause of §924(c)(3)(B) is unconstitutionally vague. Davis, supra at p. 2336.

      In light of the Supreme Court’s holding in Davis, the Eighth Circuit Court of Appeals

held that McArthur’s conviction on Count 10 was invalid and vacated this conviction.

United States v. McArthur, 784 Fed. Appx. 459 (8th Cir. 2019) (McArthur II). This

specific ruling of the Eighth Circuit was as follows:

          The Supreme Court...held [in Davis] that the residual clause of §924(c)(3)(B) is
          unconstitutionally vague. We then directed the parties to file supplemental briefs
          to address the impact of Davis on McArthur’s appeal. McArthur now argues that
          his conviction under §924(c) must be set aside because §924(c)(3)(B)’s residual
          clause is unconstitutionally vague. The government concedes that Davis renders
          McArthur’s §924(c) conviction invalid and that we must vacate the conviction.

Id.

      McArthur now argues that his conviction under 18 U.S.C. §924(o) is also invalid and

must be vacated as it depends on the same predicate offense, conspiracy to participate in

racketeering activity, which is no longer a crime of violence as §924(c)(3)(B) is

unconstitutionally vague.

                                         ARGUMENT

          McArthur’s conviction to conspiring to use and carry firearms during and in

          relation to a crime of violence is invalid as the predicate offense, conspiracy

          to participate in racketeering activity, is not a crime of violence as a matter

          of law the residual clause of §924(c)(3)(B) having been declared

          unconstitutionally vague.




                                                4
     CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 5 of 7



   Wakinyan McArthur is charged in Count 2 of the Redacted Superseding Indictment

with conspiracy to use and carry firearms during and in relation to a crime of violence in

violation of 18 U.S.C. §924(o). ECF No. 1060-4 at pp. 34-35. 18 U.S.C. §924(o) provides

as follows:

       A person who conspires to commit an offense under subsection (c) shall be
       imprisoned for not more than 20 years, fined under this title, or both; and if the
       firearm is a machine-gun or destructive device, or is equipped with a firearm
       silencer, or muffler, shall be imprisoned for any term of years or life.

18 U.S.C. §924(o).

   As alleged in the Indictment, the “crime of violence” that McArthur knowingly and

intentionally conspired with others to carry and use firearms during and in relation to was

“conspiracy to violate Title 18 U.S.C. Section 1962(d) as alleged in Count 1....” ECF No.

1060-4 at p. 35. This is the same predicate offense alleged in Count 10 of the Indictment,

the §924(c) conviction which the Eighth Circuit declared invalid in McArthur II. ECF

No. 1060-4 at pp. 42-43.

   The government agreed before the Eighth Circuit that the RICO conspiracy alleged in

Count 1 of the Indictment is a residual clause offense. See Government’s Brief at pp. 6, 9.

Under Davis, the residual clause of §924(c)(3)(B) is unconstitutionally vague. Davis,

supra at p. 2336. Because the RICO conspiracy is not a crime of violence, McArthur’s

conviction on Count 2 can no longer be predicated on this offense. See United States v.

Jones, 935 F.3d 266, 271 (5th Cir. 2019) (holding that because a RICO conspiracy is not

a crime of violence, §924 convictions, including a conviction under §924(o), could not be

predicated on this offense after Davis).



                                             5
     CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 6 of 7



   Declaring McArthur’s conviction on Count 2 invalid and vacating this conviction is

compelled under the law of the case doctrine. The “law of the case” doctrine provides

that an inferior tribunal is bound to honor the mandate of superior courts within a single

judicial system. United States v. Castillanos, 608 F.3d 1010, 1016 (8th Cir. 2010). “When

an appellate court remands a case to the district court, all issues decided by the appellate

court become the law of the case, and the district court on remand must ‘adhere to any

limitations imposed on its function...by the appellate court.’ ” Castillanos, supra (quoting

United States v. Bartsch, 69 F.3d 864, 866 (8th Cir. 1995) (quoting United States v.

Cornelius, 968 F.2d 703, 705 (8th Cir. 1992))).

   Under McArthur II, the question of whether the RICO conspiracy alleged in Count 1

of the Indictment is a “crime of violence” is settled: it is not. Because the predicate

offense alleged in Count 2, the RICO conspiracy, is not a crime of violence, McArthur’s

conviction under 18 U.S.C. §924(o) is invalid and must be vacated. The §924(o)

conspiracy did not involve a crime of violence and McArthur’s conviction of this offense

cannot stand as a matter of law.

                                      CONCLUSION

   McArthur’s conviction to conspiring to use and carry firearms during and in relation

to a crime of violence is invalid as the predicate offense, conspiracy to participate in

racketeering, is not a crime of violence as a matter of law the residual clause of

§924(c)(3)(B) having been declared unconstitutionally vague. McArthur’s motion to




                                              6
    CASE 0:12-cr-00026-JRT-JSM Document 1953 Filed 12/05/19 Page 7 of 7



vacate his conviction on Count 2 in violation of 18 U.S.C. §924(o) should therefore be

granted.

      Dated this 5th day of December, 2019.

                                  Respectfully submitted,

                                  GOETZ & ECKLAND P.A.

                               By: __s/Frederick J. Goetz __________
                                 FREDERICK J. GOETZ
                                 Attorney Registration No. 185425
                                 Banks Building
                                 615 First Avenue N.E., Suite 425
                                 Minneapolis, MN 55413
                                 (612) 874-1552

                                  ATTORNEY FOR DEFENDANT




                                            7
